Deen, Judge.
The defendant was convicted of larceny from the house and given a sentence of four years. Motion for bail pending appeal was presented to and denied by the trial judge, and a special motion has been filed with this court praying that it grant bail pending the appeal. “The granting or refusing of bail in felony cases after indictment and conviction is a matter within the sound discretion of the trial court, and this court will not control that discretion unless it has been flagrantly abused.” Watts v. Grimes, 224 Ga. 227 (161 SE2d 286); Sellers v. State, 112 Ga. App. 607 (145 SE2d 827).

Motion denied.


Bell, C. J., and Eberhardt, J., concur.